60 Wash. App. 710 (1990)
MATT LONG, ET AL, Respondents,
v.
STEVEN KENNETH COATES, ET AL, Defendants, STATE FARM FIRE AND CASUALTY COMPANY, Appellant.
No. 10158-4-III.
The Court of Appeals of Washington, Division Three.
December 11, 1990.
The opinion in the above captioned case which appeared in the advance sheets at 60 Wash. App. 710-718 has not been published in this permanent bound volume pursuant to an order of the Court of Appeals dated September 27, 1991, rescinding its earlier order that the opinion be published. See 59 Wash. App. 1065.

THE NEXT PAGE IS NUMBERED 719.